Mote. J.
This appeal, fully briefed and set for oral argument, is submitted to the Court on appellant’s *477Motion to Dismiss the same, it being stated in said motion that said appellant no longer desires to prosecute the appeal and that there has been no assignment of cross-errors filed by appellees.
The Motion to Dismiss was filed in this Court on August 10,- 1965, and the same was accompanied by proof of service upon the attorney for appellee, Review Board of Indiana Employment Security Division, and Ruth Trevey individually, together with original receipt duly postmarked, showing appellant’s proof of service deposited as certified mail, and there being no reason presented in opposition to said Motion to Dismiss, it is now ordered that said appeal is hereby dismissed with costs taxed against appellant.
Note. — Reported in 210 N. E. 2d 51.